United States Court of Appeals
                                                                     Fifth Circuit
                                                                  F I L E D
                    UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                    March 14, 2007

                                                              Charles R. Fulbruge III
                                                                      Clerk
                               No. 05-61048
                             Summary Calendar


                                  QIN WANG,

                                                               Petitioner,

                                   versus

                         ALBERTO R. GONZALES,
                        U.S. Attorney General,

                                                               Respondent.


                Petition for Review of an Order of the
                     Board of Immigration Appeals
                             (A97 351 577)


Before DAVIS, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Qin Wang, a native citizen of the People’s Republic of China

challenges a decision of the Board of Immigration Appeals (BIA),

which reversed the decision of the immigration judge and denied her

asylum and     withholding   of   removal.    The   BIA   determined     Wang

experienced neither past persecution nor a well-founded fear of

future persecution based on China’s coercive-population-control




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
policy. Wang claims these rulings are not supported by substantial

evidence.

       “The substantial evidence standard requires only that the

Board’s conclusion be based upon the evidence presented and be

substantially reasonable.”         Ontunez-Tursios v. Ashcroft, 303 F.3d

341,   350   (5th   Cir.   2002)   (internal        quotations   and    citations

omitted).     To    obtain   reversal       of   the   BIA’s   determination,   a

petitioner    must    show    that   the         evidence   presented    in   the

administrative context was “so compelling that no reasonable fact

finder could fail to find the requisite fear of persecution”.                 INS

v. Elias-Zacarias, 502 U.S. 478, 483-84 (1992).

       Concerning her past-persecution contention, Wang has not shown

the evidence compels a conclusion contrary to the BIA’s.                  See id.

Wang was not forced to undergo an abortion or sterilization, and

unfulfilled threats of sterilization do not constitute persecution

warranting relief from removal. Cf. Yang v. United States Att’y

General, 418 F.3d 1198, 1202-03 (11th Cir. 2005); Ci Pan v. United

States Att’y General, 449 F.3d 408, 412-13 (2d Cir. 2006).                    The

monetary fine for having her first child without permission does

not rise to the level of persecution, see Yang, 418 F.3d at 1202-

1203; nor does her five to six hour detention, cf. Huang v. United

States Att’y General, 429 F.3d 1002, 1009-10 (11th Cir. 2005).

       Concerning Wang’s future-persecution claim, which is based on

the birth of her second child in the United States, she also fails


                                        2
to show the evidence compels a conclusion contrary to the BIA’s.

See Elias-Zacarias, 502 U.S. at 483-84.        In the light of, inter

alia, United States Department of State reports on asylum and human

rights in China, no evidence demonstrates any policy implementing

population control for children born outside of China. Cf. Wang v.

Bureau of Citizenship and Immigration Servs., 437 F.3d 276, 278 (2d

Cir.   2006).   Further,   these   reports   indicate   family-planning

policies in China rely on monetary penalties, rather than physical

coercion, such as forced sterilization.

       Wang does not contend she is entitled to withholding of

removal.    Therefore, she has waived this claim.        See Thuri v.

Ashcroft, 380 F.3d 788, 793 (5th Cir. 2004).

                                                   PETITION DENIED




                                   3